--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [careview-8k_042611.htm]
 
 
Exhibit 10.77
 
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 21, 2011 by and among CareView Communications, Inc., a Nevada corporation
(the “Company”) and the “Investors” parties hereto.
 
The parties hereto agree as follows:
 
1.           Certain Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings given such terms in that certain Note and
Warrant Purchase Agreement dated as of April 21, 2011 by and among the Company
and the Investors, as the same may be amended and/or restated from time to time
(the “Note and Warrant Purchase Agreement”).  As used in this Agreement, the
following terms shall have the following meanings:
 
(a)           “Common Stock” mean the Company’s common stock, par value $0.001
per share, and any securities into which such shares may hereinafter be
reclassified.
 
(b)           “Effective Date” shall mean, with respect to the Registration
Statement, the date on which the Registration Statement shall have been declared
effective by the SEC.
 
(c)           “Effectiveness Period” shall mean the period from the Closing Date
until the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement, as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction pursuant to Rule 144.  The Company
shall advise the Investors in writing when the Effectiveness Period has expired
pursuant to clause (ii) of this Section 1(c).
 
(d)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, together with all rules and regulations promulgated thereunder.
 
(e)           “Holders” means the Investors or any of their respective
affiliates or permitted transferees.
 
(f)           “Notes” means the senior secured convertible notes issued to the
Investors pursuant to the Note and Warrant Purchase Agreement, the form of which
is attached to the Note and Warrant Purchase Agreement as Exhibit A.
 
(g)           “Note Shares” means the shares of Common Stock issuable upon the
conversion of the Notes.
 
(h)           “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 424(b) promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 
1

--------------------------------------------------------------------------------

 


(i)           “Registrable Securities” shall mean the Note Shares, the Warrant
Shares, and any other securities issued or issuable with respect to in exchange
for Registrable Securities, but excluding (i) any such shares sold under an
effective registration statement or (ii) any such shares sold pursuant to Rule
144 under the Securities Act.
 
(j)           “Registration Statement” means any registration statement required
to be filed under this Agreement, including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
(k)           “Rule 144”, “Rule 415” and “Rule 424” mean the rules so designated
as promulgated by the SEC under the Securities Act.
 
(l)           “SEC” means the U.S. Securities and Exchange Commission.
 
(m)           “Securities Act” means the Securities Act of 1933, as amended,
together with all rules and regulations promulgated thereunder
 
(n)           “Warrants” means the warrants to purchase shares of Common Stock
issued to the Investors pursuant to the Note and Warrant Purchase Agreement, the
form of which is attached to the Note and Warrant Purchase Agreement as Exhibit
B.
 
(o)           “Warrant Shares” means the shares of Common Stock issuable upon
the exercise of the Warrants.
 
2.           Registration.
 
(a)           Demand Registration.  At any time following the Closing Date but
prior to the expiration of the Effectiveness Period, if the Company shall be
requested (a “Registration Request”) by Holders holding at least a majority of
the then outstanding Registrable Securities to effect the registration under the
Securities Act of Registrable Securities, then the Company shall (i) within five
(5) days of the receipt of such Registration Request, give written notice of
such request to all Holders describing the terms of such registration and, in
the case of an Underwriting Request under Section 4 of this Agreement,
describing the underwriting in which such securities are proposed to be sold and
(ii) as soon as practicable (and in the case of an offering to be made on a
continuous basis under Rule 415 or any other Registration Request not involving
an Underwriting Request, in no event later than thirty (30) days following the
Registration Request) cause to be prepared and filed with the SEC a Registration
Statement providing for the resale of all Registrable Securities which Holders
request to be registered.  The Registration Statement shall be on Form S-3 if
the Company is then eligible to register for resale the Registrable Securities
on such form (a “Short Form Registration”).  If the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, such registration
shall be on Form S-1 or another appropriate form in accordance herewith (a “Long
Form Registration”).  The Company shall cause the Registration Statement to be
declared effective under the Securities
 
 
2

--------------------------------------------------------------------------------

 


Act as promptly as possible after the filing thereof (and in the case of an
offering to be made on a continuous basis under Rule 415 or any other
Registration Request not involving an Underwriting Request, in no event later
than either of (A) one hundred and eighty (180) calendar days following the date
of the Registration Request or (B) five (5) Business Days following notification
by the staff of the SEC to the Company that there will be no review of the
Registration Statement or, if comments have been given, that the staff will have
no further comments with respect thereto). The Company shall keep the
Registration Statement continuously effective under the Securities Act until the
date when all Registrable Securities covered by such Registration Statement have
been sold.  Reference is made to the Registration Default Payments (as such term
is defined in the Notes) set forth in Section 10(e) of the Notes and Section 5.7
of the Note and Warrant Purchase Agreement. The Company shall not be obligated
to file and cause to become effective more than three (3) Registration
Statements under a Long Form Registration pursuant to this Section 2(a). A
Registration Statement shall not be counted for purposes of the foregoing until
such time as such Registration Statement has been declared effective by the SEC
and all of the Registrable Securities offered pursuant to such Registration
Statement are sold thereunder upon the price and terms offered. There shall be
no limitation on the number of Short Form Registrations pursuant to this Section
2(a). Notwithstanding anything to the contrary contained herein, (X) if the SEC
specifically prohibits the Registration Statement from including all Registrable
Securities (“SEC Guidance”) (provided that the Company shall advocate with the
SEC for the registration of all or the maximum number of the Registrable
Securities permitted by SEC Guidance to be included in such Registration
Statement, such maximum number, the “Rule 415 Amount”), then the Company will
not be in breach of this provision by following such SEC Guidance, and the
Company will file such additional Registration Statements at the earliest
practicable date on which the Company is permitted by SEC Guidance to file such
additional Registration Statements related to the Registrable Securities, each
registering the Rule 415 Amount, seriatim, until all of the Registrable
Securities have been registered (and no such additional Registration Statements
counting toward any limitation on the number of demands hereunder), and (Y) the
Company shall not be required to make any demand registration under this Section
2(a) unless the maximum aggregate offering price of the Registrable Securities
requested to be so registered is expected to equal or exceed $5 million.


(b)           Each Holder will furnish to the Company in writing the information
specified in Item 507 and/or 508 of Regulation S-K, as applicable, of the
Securities Act for use in connection with any Registration Statement or
prospectus or preliminary prospectus included therein.  Each Holder agrees to
promptly furnish additional information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading.
 
(c)           The Company shall notify each Holder in writing promptly (and in
any event within one business day) after receiving notification from the SEC
that a Registration Statement has been declared effective.
 
(d)           Any Registration Statement required hereunder shall contain
(except if otherwise directed by the Holders of at least a majority of the
Registrable Securities included in such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A.

 
3

--------------------------------------------------------------------------------

 


3.           Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)           (i) prepare and file with the SEC such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the Registrable
Securities until the earlier of the date when all Registrable Securities covered
by such Registration Statement have been sold or the end of the Effectiveness
Period; (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; and (iii) respond as promptly as reasonably possible to
any comments received from the SEC with respect to the Registration Statement or
any amendment thereto (and in any event within ten (10) Business Days following
receipt by the Company of such comments) and as promptly as reasonably possible
provide each Holder copies of all correspondence from and to the SEC relating to
the Registration Statement.
 
(b)           Notify each Holder as promptly as reasonably possible, and confirm
such notice in writing no later than one (1) trading day thereafter, of any of
the following events:  (i) the SEC notifies the Company whether there will be a
“review” of the Registration Statement; (ii) the SEC comments in writing on the
Registration Statement (in which case the Company shall deliver to each Holder a
copy of such comments and of all written responses thereto); (iii) the SEC or
any other Federal or state governmental authority in writing requests any
amendment or supplement to the Registration Statement or Prospectus or requests
additional information related thereto; (iv) if the SEC issues any stop order
suspending the effectiveness of the Registration Statement or initiates any
Proceeding (as defined in Section 6(c)) for that purpose; (v) the Company
receives notice in writing of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction,
or the initiation or threat of any Proceeding for such purpose; or (vi) the
financial statements included in the Registration Statement become ineligible
for inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference is untrue in any material respect or any revision to the Registration
Statement, Prospectus or other document is required so that it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(c)           Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of: (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(d)           Promptly deliver to each Holder, without charge, such reasonable
number of copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Holder may
reasonably request.  The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 
4

--------------------------------------------------------------------------------

 


(e)           (i)  In the time and manner required by the OTCQB Market and any
other market on which the Registrable Securities are traded (each, a “Principal
Market”), prepare and file with each Principal Market an additional shares
listing application covering all of the Registrable Securities and a
notification form regarding the change in the number of the Company’s
outstanding Shares, in each case to the extent required by such market; (ii)
take all steps necessary to cause such Registrable Securities to be approved for
listing or quotation on each Principal Market as soon as possible thereafter;
(iii) provide to each Holder notice of such listing or quotation; and (iv)
maintain the listing or quotation of such Registrable Securities on each
Principal Market.
 
(f)           Prior to any public offering of Registrable Securities, register
or qualify or cooperate with the Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective until the date when all Registrable Securities covered by
such Registration Statement have been sold and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by a Registration Statement; provided,
however, that the Company shall not be required for any such purpose to: (i)
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not be otherwise required to qualify but for the requirements
of this Section (3)(f), or (ii) subject itself to taxation.
 
(g)           Upon the occurrence of any event described in Section (3)(b)(vi)
above, as promptly as reasonably possible, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Company may suspend sales pursuant
to the Registration Statement for a period (such period being a “Blackout
Period”) of up to sixty (60) days (unless the Holders of at least a majority of
the Registrable Securities consent in writing to a longer delay of up to an
additional thirty (30) days) no more than once in any twelve-month period if the
Company furnishes to the Holders a certificate signed by the Company’s Chief
Executive Officer stating that in the good faith judgment of the Company’s Board
of Directors: (i) the offering could reasonably be expected to materially
interfere with an acquisition, corporate reorganization or other material
transaction then under consideration by the Company or (ii) there is some other
material development relating to the operations or condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose; provided
further, however, that the Company may not so suspend sales more than once in
any calendar year without the written consent of the Holders of at least a
majority of the Registrable Securities.
 
(h)           Comply with all applicable rules and regulations of the SEC and
each Principal Market with respect to the Company’s obligations hereunder.

 
5

--------------------------------------------------------------------------------

 



4.           Underwritten Offerings.
 
(a)           At the request (an “Underwriting Request”) of the Holders of at
least a majority of the then outstanding Registrable Securities (the “Requesting
Stockholders”), the distribution of the Registrable Securities covered by a
Registration Statement filed or to be filed pursuant to Section 2 hereof shall
be effected by means of an underwriting.
 
(b)           In the event of an Underwriting Request, the Company, together
with all Holders proposing to distribute their securities through such
underwriting (the “Participating Stockholders”), shall enter into an
underwriting agreement in customary form with the managing underwriter(s)
selected for such underwriting by the Requesting Stockholders, which
underwriter(s) shall be reasonably acceptable to the Company; provided, however,
that no Holder shall be required to make any representations or warranties
concerning the Company or its business, properties, prospects, financial
condition or related matters.  Notwithstanding any other provision of this
Section 4, if the managing underwriter(s) advises the Company and the
Participating Stockholders in writing that because the number of shares
requested by the Participating Stockholders to be included in the registration
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to the Requesting Stockholders or that marketing
factors require a limitation of the number of shares to be underwritten on
behalf of the Participating Stockholders (the “Underwritten Registration
Cutback”), and such Underwritten Registration Cutback results in less than all
of the Registrable Securities of the Participating Stockholders that are
requested to be included in such registration to actually be included in such
registration, then the Company will include in such registration, to the extent
of the number which the Company is so advised can be sold in (or during the time
of) such offering without such interference or affect on the price or sale, such
number of Registrable Securities shared pro rata among all of the Participating
Stockholders based on the total number of Registrable Securities held by each
such Participating Stockholder.  For the avoidance of doubt, the Company shall
not sell shares in any underwritten offering in connection with a Registration
Statement filed pursuant to Section 2 in the event of an Underwritten
Registration Cutback.
 
(c)           In the event of an Underwriting Request, the Company shall
 
(i)           cooperate with the Participating Stockholders, the underwriters
participating in the offering and their counsel in any due diligence
investigation reasonably requested by the Participating Stockholders or the
underwriters in connection therewith, and participate, to the extent reasonably
requested by the Participating Stockholders and the underwriter for the
offering, in efforts to sell the Registrable Securities under the offering
(including, without limitation, participating in “roadshow” meetings with
prospective investors) that would be customary for underwritten primary
offerings of a comparable amount of equity securities by the Company;
 
(ii)          cooperate, to the extent reasonably requested, with each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
each Principal Market;

 
6

--------------------------------------------------------------------------------

 


(iii)         afford the Requesting Stockholders with the opportunity to
participate in the drafting of the registration statement and the documentation
relating thereto;
 
(iv)         furnish, on the date on which such Registrable Securities are sold
to the underwriter, (A) an opinion, dated such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and (B) a “comfort” letter dated such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;
and
 
(v)          take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.
 
5.           Registration Expenses.  The Company shall pay all fees and expenses
incident to the performance of or compliance with this Agreement by the Company,
including without limitation: (a) all registration and filing fees and expenses,
including without limitation those related to filings with the SEC, each
Principal Market and in connection with applicable state securities or “Blue
Sky” laws, (b) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing copies of
Prospectuses reasonably requested by a Holder), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company, and
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement.  The
Company shall also pay the reasonable fees and expenses of one counsel to the
Holders (selected by the Holders of at least a majority of the Registrable
Shares to be registered on such applicable Registration Statement), except that
the Company be required to pay the fees and expenses of counsel to the Holders
in connection with a Short Form Registration only with respect to the first two
(2) such Short Form Registrations.  Each Holder shall pay any and all costs,
fees, discounts or commissions attributable to the sale of its respective
Registrable Securities.
 
6.           Indemnification.
 
(a)           Indemnification by the Company.  In the event of a registration of
any Registrable Securities under the Securities Act pursuant to this Agreement,
the Company will indemnify and hold harmless each of the Holders, and their
respective officers, directors, members, partners, employees, representatives,
agents and each other Person, if any, who controls or is an affiliate of such
Holder within the meaning of the Securities Act, against any losses, claims,
damages or liabilities (collectively, “Losses”), to which such Holder, or such
Persons may become subject under the Securities Act or otherwise, insofar as
such Losses arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Holder, and each such Person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such Losses; provided, however, that the Company
will not be liable in any such case if and to the extent that any such Losses
arise out of or are based upon: (i) an untrue statement or alleged untrue
statement or omission or alleged omission so made in
 
 
7

--------------------------------------------------------------------------------

 

conformity with information furnished by or on behalf of such Holder or any such
Person in writing specifically for use in any such document and specifically
relating to such Holder, (ii) the failure of a Holder to deliver a Prospectus,
to the extent that such Holder was required to do so under applicable securities
laws, or (iii) in the case of an occurrence of an event of the type specified in
Section (3)(b)(iii)-(vi) above, the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 7 below.


(b)           Indemnification by Holders.  In the event of a registration of the
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder will severally, but not jointly, indemnify and hold harmless the Company,
its directors, each of its officers who signs the Registration Statement, and
each other Person, if any, who controls the Company within the meaning of the
Securities Act, against all Losses to which the Company or such Persons may
become subject under the Securities Act or otherwise, insofar as such Losses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the Registration Statement under which such Registrable
Securities were registered under the Securities Act pursuant to this Agreement,
any preliminary Prospectus or final Prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such Person for any reasonable legal or other
expenses incurred by them in connection with investigating or defending any such
Losses; provided, however, that a Holder will be liable in any such case if and
only to the extent that any such Losses arise out of or are based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished in writing to the Company by or on behalf
of such Holder specifically for use in any such document and specifically
relating to such Holder.
 
(c)           Conduct of Indemnification Proceedings.  If any action, claim,
suit, investigation or proceeding (a “Proceeding”) shall be brought or asserted
against any Person entitled to indemnity hereunder (an “Indemnified Party”),
such Indemnified Party shall promptly notify the Person from whom indemnity is
sought (the “Indemnifying Party”) in writing, and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof, provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that such failure shall have prejudiced the Indemnifying
Party.  An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it

 
8

--------------------------------------------------------------------------------

 

elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided,
however, that in the event that the Indemnifying Party shall be required to pay
the fees and expenses of separate counsel, the Indemnifying Party shall only be
required to pay the fees and expenses of one separate counsel for such
Indemnified Party or Parties.  The Indemnifying Party shall not be liable for
any settlement of any such Proceeding affected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.  All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten trading days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).


(d)           Contribution.  If a claim for indemnification under Section 6(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or related to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6 was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 
9

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the provisions of this Section 6, no Holder shall
be required to pay indemnification or to contribute, in the aggregate, any
amount in excess of the amount of proceeds actually received by such Holder from
the sale of the Registrable Securities subject to the Proceeding.
 
(f)           The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.
 
7.           Dispositions.  Each Holder agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.  Each Holder further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section
3(b)(iii)-(vi), such Holder will discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(g), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.
 
8.           Piggy-Back Registrations.  If at any time during the Effectiveness
Period, the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to the each Holder written notice of such
determination and if, within fifteen (15) days after receipt of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered.  Notwithstanding the foregoing, if the
Company’s proposed registration of equity securities hereunder is, in whole or
in part, an underwritten public offering, and the managing underwriter of such
proposed registration determines and advises in writing that the inclusion of
all Registrable Securities proposed to be included in the underwritten public
offering, together with any other issued and outstanding shares of the Company’s
common stock proposed to be included therein (such other shares hereinafter
collectively referred to as the “Other Shares”), would interfere with the
successful marketing of the Company’s securities, then the total number of such
securities proposed to be included in such underwritten public offering shall be
reduced, (i) first by the shares requested to be included in such registration
by the holders of Other Shares, and (ii) second, if necessary, (A) one-half (½)
by the securities proposed to be issued by the Company, and (B) one-half (½) by
the Registrable Securities proposed to be included in such registration by the
Holders, on a pro rata basis, based upon the number of Registrable Securities
then held by each such Holder. The shares of the Company’s common stock that are
excluded from the underwritten public offering pursuant to the preceding
sentence shall be withheld from the market by the holders thereof for a period,
not to exceed 90 days from the closing of such underwritten public offering,
that the managing underwriter reasonably determines as necessary in order to
effect such underwritten public offering.  Notwithstanding anything to the
contrary contained herein, the amount of Registrable Securities required to be
included in the initial Registration Statement as described in this Section 8
shall be equal to the lesser of (a) the amount of Registrable Securities that
Holders request to have so registered pursuant to this Section 8 and (b) the
maximum amount of Registrable Securities which may be included in a Registration
Statement without exceeding the Rule 415 Amount.

 
10

--------------------------------------------------------------------------------

 

9.           Reports Under Exchange Act.  With a view to making available to the
Holders the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company  to the public without registration, the Company
shall:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the date hereof and so
long as the Company is subject to the periodic reporting requirements under
Sections 13 or 15(d) of the Exchange Act;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(c)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act, or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC which permits the selling of any such securities without registration
or pursuant to such form.
 
10.           Mergers.  The Company shall not, directly or indirectly, enter
into any merger, consolidation or reorganization in which the Company shall not
be the surviving corporation unless the proposed surviving corporation shall,
prior to such merger, consolidation or reorganization, agree in writing to
assume the obligations of the Company under this Agreement, and for that purpose
references hereunder to “Registrable Securities” shall be deemed to be
references to the securities which the Holders would be entitled to receive in
exchange for Registrable Securities under any such merger, consolidation or
reorganization, provided, however, that the provisions of this Agreement shall
not apply in the event of any merger, consolidation or reorganization in which
the Company is not the surviving corporation if the Holders are entitled to
receive in exchange therefor (i) cash or (ii) securities of the acquiring
corporation which may be immediately sold to the public pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption
therefrom which permits sales without limitation as to volume or the manner of
sale on an Eligible Market (as defined in the Notes).
 
11.           Miscellaneous.

 
11

--------------------------------------------------------------------------------

 


(a)           Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflicts of law or choice of law that would
cause the laws of any other jurisdiction to apply.
 
(b)           Transfer of Registration Rights.  Any Holder that is a
partnership, corporation or limited liability company may transfer or assign its
registration rights provided pursuant to this Agreement with respect to any
Registrable Securities to any partner, shareholder, member or affiliate of such
Holder; provided, however, that (i) such Holder shall give the Company written
notice prior to the time of such transfer or assignment stating the name and
address of the transferee and identifying the Registrable Securities with
respect to which the rights under this Agreement are being transferred and (ii)
such transferee or assignee agrees in writing, the form and substance of which
shall be reasonably satisfactory to the Company, to be bound as a Holder by the
provisions of this Agreement, following which any such transferee or assignee
shall be deemed a “Holder” pursuant to this Agreement.
 
(c)           Amendment, Waiver and Termination. Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively) and this
Agreement may be terminated, only upon the written consent of both the Company
and the Holders of not less than a majority of the then outstanding Registrable
Securities.
 
(d)           Entire Agreement. This Agreement, the Notes, the Warrants, the
Note and Warrant Purchase Agreement, the Security Agreement and the IP Security
Agreement constitute the entire agreement between the parties relative to the
specific subject matter hereof. Any previous agreement among the parties
relative to the specific subject matter hereof is superseded by this Agreement.
 
(e)           Third Party Beneficiaries.  There shall be no third party
beneficiaries or intended beneficiaries of this Agreement.
 
(f)           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given in accordance with the Note and
Warrant Purchase Agreement.
 
(g)           Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
(h)           Counterparts.  This Agreement may be executed in counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile or other electronic transmission, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) the same with the same force and effect as if such facsimile
signature page were an original thereof.
 
 
12

--------------------------------------------------------------------------------

 


(i)           Successors and Assigns.  The provisions hereof shall inure to the
benefit of, and be binding upon, the successors and assigns of the parties
hereto.
 
(j)           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder
hereunder.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Holder shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
 
(k)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.
 
(l)           Titles and Subtitles.                                The titles of
the sections and subsections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.
 


 
[Signature Pages Follow]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first set forth above.





   
CareView Communications, Inc.
         
By:
/s/ Steven Johnson
   
Name:
Steven Johnson
   
Title:
President/COO


 
 

--------------------------------------------------------------------------------

 



   
INVESTORS:
 
HealthCor Partners Fund, L.P.
 
By:  HealthCor Partners Management L.P.,
as Manager
 
By:  HealthCor Partners Management, G.P., LLC,
as General Partner
         
By:
/s/ Jeffrey C. Lightcap
   
Name:
Jeffrey C. Lightcap
   
Title:
Senior Managing Director




   
HealthCor Hybrid Offshore Master Fund, L.P.
 
By:  HealthCor Hybrid Offshore G.P., LLC,
as General Partner
         
By:
/s/ Steven J. Musumeci
   
Name:
Steven J. Musumeci
   
Title:
Chief Operating Officer

 
 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
Plan of Distribution
 
The shares covered by this prospectus may be offered and sold from time to time
by the selling stockholders. The term “selling stockholder” includes pledgees,
donees, transferees or other successors in interest selling shares received
after the date of this prospectus from each selling stockholder as a pledge,
gift, partnership distribution or other non-sale related transfer. The number of
shares beneficially owned by a selling stockholder will decrease as and when it
effects any such transfers. The plan of distribution for the selling
stockholders’ shares sold hereunder will otherwise remain unchanged, except that
the transferees, pledgees, donees or other successors will be selling
stockholders hereunder. To the extent required, we may amend and supplement this
prospectus from time to time to describe a specific plan of distribution.
 
The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The selling stockholders
may make these sales at prices and under terms then prevailing or at prices
related to the then current market price. The selling stockholders may also make
sales in negotiated transactions. The selling stockholders may offer their
shares from time to time pursuant to one or more of the following methods:
 
  
 
•
 
 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
 
•
 
 
one or more block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;
 
 
•
 
 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
  
 
•
 
 
an exchange distribution in accordance with the rules of the applicable
exchange;
 
  
 
•
 
 
publicly or privately negotiated transactions;
 
  
 
•
 
 
on the OTCQB (or on or through the facilities of any national securities
exchange or U.S. inter-dealer quotation system of a registered national
securities association, on which the shares are then listed, admitted to
unlisted trading privileges or included for quotation);
 
  
 
•
 
 
through underwriters, brokers or dealers (who may act as agents or principals)
or directly to one or more purchasers;
 
  
 
•
 
 
a combination of any such methods of sale; and
 
  
 
•
 
 
any other method permitted pursuant to applicable law.
 


 
 

--------------------------------------------------------------------------------

 

In connection with distributions of the shares or otherwise, the selling
stockholders may, to the extent permitted by applicable law:
 
  
 
•
 
 
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the shares in the
course of hedging the positions they assume;
 
  
 
•
 
 
sell the shares short and redeliver the shares to close out such short
positions;
 
  
 
•
 
 
enter into option or other transactions with broker-dealers or other financial
institutions which require the delivery to them of shares offered by this
prospectus, which they may in turn resell; and
 
  
 
•
 
 
pledge shares to a broker-dealer or other financial institution, which, upon a
default, they may in turn resell.
 

 
In addition to the foregoing methods, the selling stockholders may offer their
shares from time to time in transactions involving principals or brokers not
otherwise contemplated above, in a combination of such methods or described
above or any other lawful methods. The selling stockholders may also transfer,
donate or assign their shares to lenders, family members and others and each of
such persons will be deemed to be a selling stockholder for purposes of this
prospectus. The selling stockholders or their successors in interest may from
time to time pledge or grant a security interest in some or all of the shares of
common stock, and if the selling stockholders default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from to time under this prospectus; provided however
in the event of a pledge or then default on a secured obligation by the selling
stockholder, in order for the shares to be sold under this registration
statement, unless permitted by law, we must distribute a prospectus supplement
and/or amendment to this registration statement amending the list of selling
stockholders to include the pledgee, secured party or other successors in
interest of the selling stockholder under this prospectus.
 
The selling stockholders may also sell their shares pursuant to Rule 144 under
the Securities Act, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions.
 
Sales through brokers may be made by any method of trading authorized by any
stock exchange or market on which the shares may be listed or quoted, including
block trading in negotiated transactions. Without limiting the foregoing, such
brokers may act as dealers by purchasing any or all of the shares covered by
this prospectus, either as agents for others or as principals for their own
accounts, and reselling such shares pursuant to this prospectus. The selling
stockholders may effect such transactions directly, or indirectly through
underwriters, broker-dealers or agents acting on their behalf. In effecting
sales, broker-dealers or agents engaged by the selling stockholders may arrange
for other broker-dealers to participate. Broker-dealers or agents may receive
commissions, discounts or concessions from the selling stockholders, in amounts
to be negotiated immediately prior to the sale (which compensation as to a
particular broker-dealer might be in excess of customary commissions for routine
market transactions).
 
 
 

--------------------------------------------------------------------------------

 
 
In offering the shares covered by this prospectus, the selling stockholders, and
any broker-dealers and any other participating broker-dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales. Any profits
realized by the selling stockholders and the compensation of such broker-dealers
may be deemed to be underwriting discounts and commissions.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares other than underwriting commissions and discounts of
the underwriters in an underwritten offering by the selling stockholders.
 
The Company and the selling stockholders have agreed to indemnify each other
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.